



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) made as of March 1, 2019, and as amended
and restated as of April 13, 2020 by and between Hannon Armstrong Sustainable
Infrastructure Capital, Inc. a Maryland corporation (the “Company”), and Jeffrey
Lipson, an individual (the “Employee”).
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and Employee agree as follows:
1.
Term. The Company hereby agrees to employ the Employee, and the Employee hereby
agrees to work for the Company, on the terms and conditions hereinafter set
forth. The term of this Agreement commenced as of March 1, 2019 and terminates
on a date specified by the Company or the Employee in a notice given, at will,
with or without Cause (as defined below), by either party to the other not less
than 30 days prior to such date, unless such term is sooner terminated as herein
provided.

2.
Duties. The Employee agrees to be employed by the Company in such capacities as
the Company may from time to time direct, it being the intent of the parties
that the Employee will serve in the capacity of Executive Vice President, Chief
Financial Officer and Treasurer, and as such, the Employee shall faithfully
perform for the Company the duties of such office and shall have such
responsibilities as are customary for an Executive Vice President and Chief
Financial Officer employed by a public company of similar size and nature. The
Employee shall report directly to the Chief Executive Officer of the Company.
During the term of this Agreement, the Employee will devote his full time and
exclusive attention during normal business hours to, and use his best efforts to
advance, the business and welfare of the Company, its affiliates, subsidiaries
and successors in interest. During the term of his employment with the Company,
the Employee shall not engage in any other employment activities for any third
party for any direct or indirect remuneration without the prior written consent
of the Company. It is acknowledged hereunder that Employee currently serves as a
Director of Congressional Bank for which he receives compensation, and such
service has been approved by the Company.

3.
Compensation. For all services provided by the Employee, the Company shall
compensate Employee in such amounts and upon such terms as the parties may agree
from time to time. The initial Base Salary and Annual Bonus amounts set forth in
Exhibit A attached hereto are made a part of this Agreement. The Compensation
Committee of the Board (the “Compensation Committee”) shall review the
Employee’s Base Salary and Annual Bonus in good faith on an annual basis and may
provide for increases or decreases thereto, and shall set the criteria for
earning such Annual Bonus, as it may in its sole discretion deem appropriate.

4.
Other Benefits. During the term of employment with the Company, the Employee
will be eligible to participate in fringe benefit programs that the Company
generally makes available to its employees, including medical and dental
insurance and life insurance; provided that nothing herein shall be construed as
restricting the Company’s right to unilaterally modify or terminate any of such
programs at any time with or without notice. Without limiting the generality of
this Section 4, the Employee shall be entitled to paid vacation of 20 business
days per year (to be taken at reasonable times in accordance with the Company’s
policies).

5.
Equity Awards. The Employee will be eligible to receive an award of limited
partner profit interests (“LTIP Units”) under the 2013 Hannon Armstrong
Sustainable Infrastructure Capital, Inc. Equity Incentive Plan (the "Equity
Incentive Plan") and an appropriate LTIP Unit award agreement when grants of
LTIP Units are otherwise made by the Company to similarly situated executives of
the Company. In the event that the Company terminates the Employee’s employment
with the Company other than for Cause within 60 days before or 90 days after a
Change in Control (as defined in the Equity Incentive Plan), all of the
Employee’s (a) LTIP Units, (b) shares of restricted stock and (c) other
stock-based compensation that were granted under the Equity Incentive Plan or
any successor plan (together "Equity Interests"), in each case, that vest on the
basis of time and that are outstanding at the time of such termination, shall
become fully vested and nonforfeitable. The effect, if any, of termination of
employment before or after a Change in Control on an Equity Interest that vests
based on the achievement of performance targets will be set forth in the
applicable award agreement under which such Equity Interest was granted.

6.
Death or Disability. If the Employee dies or if there is a good faith
determination by the Board that the Employee has become physically or mentally
incapable of performing the Employee’s duties under this Agreement and such
disability has disabled the Employee for a cumulative period of 180 days within
any 12-month period (a "Disability"), the Employee’s employment with the Company
will automatically terminate and all obligations of the Company hereunder will
terminate as of the end of the month in which such event occurs. Upon a
termination by reason of death or Disability pursuant to Section 6, (a) all of
the Employee's Equity Interests that are outstanding at the time of such
termination shall become fully vested and nonforfeitable and (b) the Company
shall pay to the Employee (or his estate, as applicable) at the time that the
Annual Bonus would otherwise be paid in accordance with Section 3 hereof (i) in
the event of a termination by reason of the Employee's death, a pro rata (based
on the number of days employed up to the effective date of termination in the
applicable fiscal year) target Annual Bonus for the fiscal year in which the
Employee's termination occurs, or (ii) in the event of a termination by reason
of the Employee's Disability, the target Annual Bonus for the fiscal year in
which the Employee’s termination occurs, in either case of (i) or (ii),
calculated based on actual results for such fiscal year.        

7.
Certain Terminations of Employment.

(a)
In the event that (i) the Company terminates the Employee’s employment with the
Company for Cause, (ii) the Employee terminates the Employee’s employment with
the Company for any reason or (iii) the Employee’s employment with the Company
is terminated by reason of death or Disability pursuant to Section 6, the
Company shall pay to the Employee (or the Employee’s estate or beneficiaries),
in a lump sum payment within 30 days following the effective date the Employee’s
termination of employment, an amount equal to the Base Salary, Annual Bonus and
other benefits earned and accrued under this Agreement but not yet paid prior to
the effective date of termination (collectively, the “Accrued Benefits”).

(b)
In the event that the Company terminates the Employee’s employment with the
Company for reasons other than for Cause or the Employee terminates the
Employee’s employment for Good Reason, the Company shall pay to the Employee
severance compensation in a lump sum payment within 30 days following the
effective date the Employee’s termination of employment in an amount equal to
(i) the Accrued Benefits, (ii) the then-current monthly Base Salary payable
under paragraph 3 hereof, as of the date of termination, for the eighteen (18)
months following the date of termination, and (iii) 150% of the Employee’s
average Annual Bonus payable under paragraph 3 hereof actually received in
respect of the three fiscal years (or such fewer number of fiscal years with
respect to which the Employee received an Annual Bonus) immediately prior to the
year of termination.

(c)
In the event that the Company terminates the Employee’s employment with the
Company for reasons other than for Cause or the Employee terminates the
Employee's employment for Good Reason, the Company shall provide, for the period
beginning on the date of the termination of the Employee's employment with the
Company and ending on the earlier of (x) eighteen (18) months following the
Employee's termination employment and (y) the date on which the Employee's
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, terminates as provided by law (and the Employee shall notify the
Company of any subsequent employment through which he is provided medical
coverage), Company-paid medical coverage at the same rates as in effect prior to
the date of termination of Employee's employment (so long as applicable law and
regulations permit such Company payment without imposition of a tax or penalty
on the Company or other plan participants or otherwise adversely affecting the
Company, the applicable plan or other participants in the plan), or, at the
Company's option, the cash amount necessary to obtain equivalent coverage.

(d)
For purposes of this Agreement, “Cause” shall mean, the Employee’s:
(i) commission of, and indictment for or formal admission to, a felony involving
moral turpitude, deceit, dishonesty or fraud (but excluding traffic violations);
(ii) willful and material misconduct or gross misconduct in connection with the
performance of the Employee’s duties, including, without limitation,
embezzlement or the misappropriation of funds or property of the Company; (iii)
failure to adhere to lawful directions of the Chief Executive Officer, to adhere
to the Company’s policies and practices, or as required in Section 2 hereof, to
devote substantially all of the Employee’s business time and efforts to the
Company, which failure continues for a period of 30 business days after written
demand for corrective action is delivered by the Company; or (iv) material
breach of the terms and provisions of this Agreement and the failure to cure
such breach within 10 days following written notice from the Company specifying
such breach.

(e)
For purposes of this Agreement, “Good Reason” shall mean, following a Change in
Control (as defined in the Equity Incentive Plan), any of the following, unless
consented to by the Executive: (i) any change in job title or diminution in the
Employee’s roles and responsibilities from those set forth in this Agreement
(including, without limitation, the assignment of duties materially inconsistent
with Employee’s position) that cause a reduction in the Employee’s Annual Salary
or Annual Bonus potential; (ii) a reduction in the Employee’s Annual Salary or
Annual Bonus potential; (iii) a relocation of the Company’s headquarters outside
a 30 mile radius of Annapolis, MD or moving of the Employee’s office or place of
performance from the Company’s headquarters; or (iv) a breach by the Company of
this Agreement or any other agreement between the Employee and the Company.

(f)
Notwithstanding any other provision of this Agreement, the Company shall not be
required to provide the payments and benefits provided for under Sections 7(b)
and (c) unless the Employee executes and delivers to the Company a waiver and
release substantially in the form attached hereto as Exhibit B and such waiver
and release becomes effective and irrevocable within 21 days following the date
of termination.

(g)
In the event that any payment or benefit made or provided to the Employee under
this Agreement (the “Payment”), either alone or together with any other
“parachute payments” as defined in Section 280G(b)(2) of the Internal Revenue
Code (the "Code") (such other parachute payments, “Section 280G Payments”),
would constitute a parachute payment, the Payment shall be reduced to the
largest amount as will result in no portion of the Payment or Section 280G
Payments being subject to the excise tax imposed by Section 4999 of the Code
(the “Reduced Payment”), provided however, no reduction to the Payment shall
occur if the Payment plus Section 280G Payments, less any excise tax which would
be imposed on such Payment and Section 280G Payments pursuant to Section 4999 of
the Code, would be greater than the Reduced Payment plus Section 280G Payments.
If a reduction of Section 280G Payments is necessary, the payments shall be
reduced in the following order: (i) cash payments that are treated in full as a
parachute payment; (ii) equity-based payments and accelerations of payments that
are treated in full as a parachute payment; (iii) cash payments that are treated
in part as a parachute payment; (iv) equity-based payments and accelerations of
payments that are treated in part as a parachute payment; and (v) other non-cash
forms of benefits. Within any such category of payments and benefits (that is,
(i), (ii), (iii), (iv) or (v)), a reduction shall occur first with respect to
amounts that are not “deferred compensation” within the meaning of Section 409A
of the Code and then with respect to amounts that are “deferred compensation.”
To the extent any such payment is to be made over time (e.g., in installments),
the payments shall be reduced in reverse chronological order.

8.
Company Policies. The Employee acknowledges and agrees that he will carefully
review each of the policies set forth in the Company Policy Handbook provided to
the Employee and will acknowledge his review and acceptance of such policies and
the obligations required of the Employee by signing the applicable signature
blocks therein and returning the executed version to the Office of the General
Counsel. Employee likewise acknowledges and agrees to abide by any revision or
addition to the Company policies as may be issued by the Company from time to
time throughout the term of employment.

9.
Restrictive Covenants.

(a)
Covenants. The Employee acknowledges that (i) the principal business of the
Company (which expressly includes for purposes of this Section 9 (and any
related enforcement provisions hereof), its successors and assigns) is to
provide debt and equity financing for sustainable infrastructure projects that
increase energy efficiency, provide cleaner energy sources, positively impact
the environment and make more efficient use of natural resources (such
businesses, and any and all other businesses in which, at the time of the
Employee's termination, the Company is actively and regularly engaged or
actively pursuing, herein being collectively referred to as the "Business");
(ii) the Company is one of the limited number of persons who have developed such
a business; (iii) the Company's Business is national in scope; (iv) the
Employee's work for the Company has given and will continue to give him access
to the confidential affairs and proprietary information of the Company; (v) the
covenants and agreements of the Employee contained in this Section 9 are
essential to the business and goodwill of the Company; and (vi) the Company
would not have entered into this Agreement but for the covenants and agreements
set forth in this Section 9. Accordingly, the Employee covenants and agrees
that:

(i)
By and in consideration of the salary and benefits to be provided by the Company
hereunder, including the severance arrangements set forth herein, and further in
consideration of the Employee's exposure to the proprietary information of the
Company, the Employee covenants and agrees that, during the period commencing on
the date hereof and ending eighteen (18) months following the date upon which
the Employee shall cease to be an employee of the Company and its affiliates
(the "Restricted Period"), the Employee shall not in the Restricted Territory
(as defined below), directly or indirectly, whether as an owner, partner,
shareholder, principal, agent, employee, consultant or in any other relationship
or capacity, (A) engage in the Business (other than for the Company or its
affiliates) or otherwise compete with the Company or its subsidiaries in the
Business or (B) render to a person, corporation, partnership or other entity
engaged in the Business the same services that the Employee renders to the
Company; provided, however, that, notwithstanding the foregoing, (1) the
Employee may invest in securities of any entity, solely for investment purposes
and without participating in the business thereof, if (x) such securities are
listed on any national securities exchange, (y) the Employee is not a
controlling person of, or a member of a group which controls, such entity, and
(z) the Employee does not, directly or indirectly, own 5% or more of any class
of securities of such entity; and (2) the Employee may continue to serve on any
board of directors on which the Employee was serving as of the date of the
Employee's termination of employment; and (3) the Employee may be employed by or
provide services for a company (a "Conglomerate") with multiple lines of
businesses, including a line of business competitive with the Company, so long
as the following conditions are satisfied: (w) the Conglomerate derives less
than ten percent (10%) of its total annual revenue from the line of business
that is competitive with the Company (the "Competitive Division"), (x) the
Employee is employed by or provides services to a line of business of
Conglomerate that is not competitive with the Company; and (y) the Employee does
not perform services for the Competitive Division; and (z) the Employee (A)
provides the Company with advance notice of such employment or service and (B)
informs the Conglomerate in writing of its obligations under this Section 9.

(ii)
For purposes of this Agreement, the "Restricted Territory" shall mean any (A)
state in the United States and (B) foreign country or jurisdiction, in the case
of clause (A) or (B), in which the Company (x) is actively conducting the
Business during the Term or (y) has initiated a plan adopted by the Board to
conduct the Business in the two years following the Term.

(iii)
During and after the Term, the Employee shall keep secret and retain in
strictest confidence, and shall not use for the Employee’s benefit or the
benefit of others, except in connection with the business and affairs of the
Company and its affiliates, all non-public confidential matters relating to the
Company's Business and the business of any of its affiliates and to the Company
and any of its affiliates, learned by the Employee heretofore or hereafter
directly or indirectly from the Company or any of its affiliates (the
"Confidential Company Information"), and shall not disclose such Confidential
Company Information to anyone outside of the Company except in the course of the
Employee’s duties or with the CEO's express written consent. Confidential
Company Information does not include information which is at the time of receipt
or thereafter becomes publicly known through no wrongful act of the Employee or
is received from a third party not under an obligation to keep such information
confidential and without breach of this Agreement or which is independently
developed or obtained by the Employee on the Employee's own time without
reliance upon any confidential information of the Company or use of any Company
resources. Notwithstanding anything in this agreement to the contrary, the
Employee may disclose Confidential Company Information where the Employee is
required to do so by law, regulation, court order, subpoena, summons or other
valid legal process; provided, that the Employee, so long as legally permitted
to do so, first (A) promptly notifies the Company, (B) uses commercially
reasonable efforts to consult with the Company with respect to and in advance of
the disclosure thereof, and (C) reasonably cooperates with the Company to narrow
the scope of the disclosure required to be made, in each case, solely at the
Company’s expense.

(iv)
During the Restricted Period, the Employee shall not, without the Company's
prior written consent, directly or indirectly, solicit or encourage to leave the
employment or other service of the Company or any of its subsidiaries, any
person or entity who is or was during the 6-month period preceding the
Employee’s termination of employment, an employee, agent or independent
contractor of the Company or any of its subsidiaries. During the Restricted
Period, the Employee shall not, whether for the Employee’s own account or for
the account of any other person, firm, corporation or other business
organization, solicit for a competing business or intentionally interfere with
the Company's or any of its subsidiaries’ relationship with, or endeavor to
entice away from the Company for a competing business, any person who is or was
during the 6-month period preceding the Employee's termination of employment, a
customer, client, agent, or independent contractor of the Company or any of its
subsidiaries. For purposes hereof, "customer" and "client," as such terms relate
to government customers, mean the program office to which the Company is or was
providing any goods or services as of the date hereof or during the one-year
period prior to the date hereof.

(v)
All memoranda, notes, lists, records, property and any other tangible product
and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by the Employee or
made available to the Employee containing Confidential Company Information (A)
shall at all times be the property of the Company (and, as applicable, any
affiliates) and shall be delivered to the Company at any time upon its request,
and (B) upon the Employee's termination of employment, shall be promptly
returned to the Company. This section shall not apply to materials that the
Employee possessed prior to the Employee’s business relationship with the
Company, to the Employee's personal effects and documents, and to materials
prepared by the Employee for the purposes of seeking legal or other professional
advice.

(vi)
At no time during the Employee's employment by the Company or at any time
thereafter shall the Employee or any representative of the Company publish any
statement or make any statement under circumstances reasonably likely to become
public that is critical of the other party, or in any way otherwise be
materially injurious to the Business or reputation of the other party, unless
otherwise required by applicable law or regulation or by judicial order.

(b)
Rights and Remedies upon Breach.

(i)
The parties hereto acknowledge and agree that any breach of any of the
provisions of Section 9 or any subparts thereof (individually or collectively,
the "Restrictive Covenants") may result in irreparable injury and damage for
which money damages would not provide an adequate remedy. Therefore, if either
party breaches, or threatens to commit a breach of, any of the provisions of
Section 9 or any subpart thereof, the other party and its affiliates, in
addition to, and not in lieu of, any other rights and remedies available to the
other party and its affiliates under law or in equity (including, without
limitation, the recovery of damages), shall have the right and remedy to seek to
have the Restrictive Covenants or other obligations herein specifically enforced
(without posting bond and without the need to prove damages) by any court having
equity jurisdiction, including, without limitation, the right to seek an entry
of restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, whether or not then continuing, of such
covenants.

(ii)
The Employee agrees that the provisions of Section 9 of this Agreement and each
subsection thereof are reasonably necessary for the protection of the Company’s
legitimate business interests and if enforced, will not prevent the Employee
from obtaining gainful employment should the Employee’s employment with the
Company end. The Employee agrees that in any action seeking specific performance
or other equitable relief, the Employee will not assert or contend that any of
the provisions of this Section 9 are unreasonable or otherwise unenforceable as
drafted. The existence of any claim or cause of action by the Employee, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants.

(c)
The provisions of this Paragraph 9 will survive any termination of this
Agreement.

10.
Notices. All notices and other communications required or permitted under this
Agreement shall be in writing, served personally on, or mailed by registered or
certified United States mail to, in the case of notices to the Employee, to the
Employee’s residence set forth in the employment records of the Company and in
the case of notices to the Company, to the Company’s principal executive office
to the attention of the General Counsel.

11.
Section 409A.

(a)
To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Code, and this Agreement shall be construed
and applied in a manner consistent with this intent. If the consideration and
revocation period set forth in Section 7(f) hereof spans two taxable years,
payments will be made in the second taxable year.

(b)
Any payment or benefit due upon a termination of employment that represents a
"deferral of compensation" within the meaning of Section 409A shall commence to
be paid or provided to Employee thirty-one (31) days following a "separation
from service" as defined in Treas. Reg. Section 1.409A-1(h), unless earlier
commencement is otherwise permitted by Section 409A, provided that Employee
executes within 30 days following "separation from service" a general release of
claims in a form and substance satisfactory to the Company and its legal
counsel. Each payment made under this Agreement shall be deemed to be a separate
payment for purposes of Section 409A. Amounts payable under this Agreement shall
be deemed not to be a "deferral of compensation" subject to Section 409A to the
extent provided in the exceptions in Treasury Regulation Section 1.409A-1(b)(4)
("short-term deferrals") and (b)(9) ("separation pay plans," including the
exception under subparagraph (iii)) and other applicable provisions of Treasury
Regulation Sections 1.409A-1 through A-6.

(c)
Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) Employee is deemed to be a "specified employee" within the
meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this
Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of "separation
from service" within the meaning of Treasury Regulations Section 1.409A-1(h),
and (iii) Employee is employed by a public company or a controlled group
affiliate thereof: no payments hereunder that are "deferred compensation"
subject to Section 409A shall be made to Employee prior to the date that is six
(6) months after the date of separation from service or, if earlier, the date of
death; following any applicable six (6) month delay, all such delayed payments
will be paid in a single lump sum on the earliest permissible payment date.

(d)
Notwithstanding anything to the contrary in this Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to
Employee only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Employee's "separation from service" occurs; and provided
further that such expenses are reimbursed no later than the last day of the
third calendar year following the calendar year in which Employee's "separation
from service" occurs. To the extent any indemnification payment, expense
reimbursement or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement or the provision of any in-kind benefit in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
lifetime or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which Employee
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit.

12.
Entire Agreement. This Agreement contains the entire understanding between the
parties and supersedes any prior written or oral agreements between them. There
are no representations, warranties, covenants, agreements or understandings oral
or written, between the parties relating to the employment of the Employee which
are not fully expressed herein. This Agreement shall not be modified or waived
except by written instrument and signed by the parties.

13.
Severability. The provisions of this Agreement shall be deemed severable, and if
any part of any provision is held by any court of competent jurisdiction to be
illegal, void, invalid or unenforceable in whole or in part as to any party,
such provision may be changed, consistent with the intent of the parties hereto,
to the extent reasonably necessary to make such provision, as so changed, legal,
valid, binding and enforceable. If such provision cannot be changed consistent
with the intent of the parties hereto to make it legal, valid, biding and
enforceable, then such provision shall be stricken from this Agreement, and the
remaining provisions of this Agreement shall not be affected or impaired but
shall remain in full force and effect.

14.
Binding Effect. This Agreement shall inure to the benefit of and be binding upon
the parties and their respective executors, administrators, personal
representatives, heirs, legatees, devises, assigns and successors in interest.

15.
Governing Law. This Agreement has been entered into in, and shall be construed
and enforced in accordance with, the laws of the State of Maryland, without
giving effect to the principles of conflicts of law thereof.

16.
Counterparts; Effectiveness. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. This Agreement will become
effective when the Company receives a counterpart hereof executed by the
Employee and the Company.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC.


By:    /s/ Jeffrey W. Eckel    
Jeffrey W. Eckel
President and Chief Executive Officer




    
/s/ Jeffrey Lipson    
Jeffrey Lipson
    
    
    
    




EXHIBIT A
"Base Salary": $400,000 per annum, payable in accordance with the customary
payroll practices of the Company applicable to senior executives from time to
time.
"Annual Bonus": Target of 125% of Base Salary. Similar to other members of the
Company’s management team, criteria for earning the Annual Bonus will be
determined by the Compensation Committee, with 70% based on corporate financial
measures, 15% on key strategic initiatives, and 15% individual goals. The Annual
Bonus shall be paid in cash in the fiscal year following the fiscal year for
which such bonus is awarded, but in all events shall be paid no later than March
15 of such following fiscal year.




EXHIBIT B
Form of Waiver and Release
This Waiver and General Release of all Claims (this "Agreement") is entered into
by [•] (the "Executive") and Hannon Armstrong Sustainable Infrastructure
Capital, Inc., a Maryland corporation (the "Company"), effective as of [DATE]
(the "Effective Date").
In consideration of the promises set forth in the Employment Agreement between
the Executive and the Company, dated [•] (the "Employment Agreement"), the
Executive and the Company agree as follows:
1.
General Releases and Waivers of Claims.

(a)
Executive's Release of Company. In consideration of the payments and benefits
provided to the Executive under Section 7 of the Employment Agreement and after
consultation with counsel, the Executive (or the Executive’s estate, as
applicable) hereby irrevocably and unconditionally releases and forever
discharges the Company and its past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, any of its or
their successors and assigns, assets, employee benefit plans or funds, and any
of its or their respective past, present and/or future directors, officers,
fiduciaries, agents, trustees, administrators, managers, supervisors,
stockholders, employees and assigns, whether acting on behalf of the Company or
in their individual capacities (collectively, "Company Parties") from any and
all claims, actions, causes of action, rights, judgments, obligations, damages,
demands, accountings or liabilities of whatever kind or character (collectively,
"Claims"), including, without limitation, any Claims under any federal, state,
local or foreign law, that the Executive (or the Executive’s estate, as
applicable) may have, or in the future may possess, arising out of the
Executive's employment relationship with and service as an employee, officer or
director of the Company, and the termination of such relationship or service;
provided, however, that the Executive (or the Executive’s estate, as applicable)
does not release, discharge or waive (A) any rights to payments and benefits
provided under the Employment Agreement, (B) any right the Executive (or the
Executive’s estate, as applicable) may have to enforce this Agreement, the Award
Agreements or the Employment Agreement, (C) the Executive’s rights under the
Indemnification Agreement and rights to indemnification and advancement of
expenses in accordance with the Company’s certificate of incorporation, bylaws
or other corporate governance document, or any applicable insurance policy, (D)
any claims for benefits under any employee benefit or pension plan of the
Company Parties subject to the terms and conditions of such plan and applicable
law including, without limitation, any such claims under the Employee Retirement
Income Security Act of 1974, or (E) any right or claim that the Executive (or
the Executive’s estate, as applicable) may have to obtain contributions as
permitted by applicable law in an action in which both the Executive on the one
hand or any Company Party on the other hand are held jointly liable.

(b)
Executive's Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to the Executive under Section 7 of the
Employment Agreement, the Executive hereby unconditionally release and forever
discharge the Company Parties from any and all Claims that the Executive may
have as of the date the Executive signs this Agreement arising under the Federal
Age Discrimination in Employment Act of 1967, as amended, and the applicable
rules and regulations promulgated thereunder ("ADEA"). By signing this
Agreement, the Executive hereby acknowledges and confirms the following: (i) the
Executive was advised by the Company in connection with the Executive’s
termination to consult with an attorney of the Executive’s choice prior to
signing this Agreement and to have such attorney explain to the Executive the
terms of this Agreement, including, without limitation, the terms relating to
the Executive’s release of claims arising under ADEA, and the Executive has been
given the opportunity to do so; (ii) the Executive was given a period of not
fewer than 21 days to consider the terms of this Agreement and to consult with
an attorney of the Executive’s choosing with respect thereto; and (iii) the
Executive knowingly and voluntarily accepts the terms of this Agreement. The
Executive also understands that the Executive has seven days following the date
on which the Executive signs this Agreement within which to revoke the release
contained in this paragraph, by providing the Company a written notice of the
Executive’s revocation of the release and waiver contained in this paragraph.

(c)
No Assignment. The Executive (or the Executive’s estate, as applicable)
represents and warrants that the Executive (or the Executive’s estate, as
applicable) has not assigned any of the Claims being released under this
Agreement.

2.
Waiver of Relief. The Executive (or the Executive’s estate, as applicable)
acknowledges and agrees that by virtue of the foregoing, the Executive (or the
Executive’s estate, as applicable) has waived any relief available to him/it
(including without limitation, monetary damages and equitable relief, and
reinstatement) under any of the Claims waived in paragraph 1. Therefore the
Executive (or the Executive’s estate, as applicable) agrees that he/it will not
accept any award or settlement from any source or proceeding (including but not
limited to any proceeding brought by any other person or by any government
agency) with respect to any Claim or right waived in this Agreement. Nothing in
this Agreement shall be construed to prevent the Executive (or the Executive’s
estate, as applicable) from cooperating with or participating in an
investigation conducted by, any governmental agency, to the extent required or
permitted by law.

3.
Severability Clause. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, will be inoperative.

4.
Non-admission. Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company or any
other Company Party or the Executive.

5.
Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Maryland applicable to contracts executed in and
to be performed in that State.

6.
Notices. All notices or communications hereunder shall be made in accordance
with Section 10 of the Employment Agreement.

THE EXECUTIVE (OR THE EXECUTIVE’S ESTATE, AS APPLICABLE) ACKNOWLEDGES THAT THE
EXECUTIVE HAS READ THIS AGREEMENT AND THAT HE/IT FULLY KNOWS, UNDERSTANDS AND
APPRECIATES ITS CONTENTS, AND THAT HE/IT HEREBY EXECUTES THE SAME AND MAKES THIS
AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN VOLUNTARILY AND OF
HIS/ITS OWN FREE WILL.


JEFFREY LIPSON
__________________
Date:_____________


HANNON ARMSTRONG SUSTAINABLE INFRASTRUCTURE CAPITAL, INC.


By:__________________________________
Name:
Title:










750284-4-10533-v0.11
750284-4-10533-v0.11
750284-4-10533-v0.11


